Citation Nr: 0513667	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-09 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from May 1965 to May 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).


FINDINGS OF FACT

1.  The evidence of record reveals that the veteran was 
exposed to acoustic trauma while in service.

2.  The veteran failed to report for a VA examination in July 
2003.

3.  The medical evidence of record does not show a current 
bilateral hearing loss disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in military service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the veteran, and notice of what part VA will 
attempt to obtain for the veteran.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the veteran by 
letters dated in April 2003 and November 2003 that VA would 
obtain all relevant evidence in the custody of a Federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are of record.  The veteran has 
provided his private medical records.  There is no indication 
that other Federal department or agency records exist that 
should be requested.  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify of inability to obtain records does not arise in this 
case.  The veteran was scheduled for a VA examination but 
failed to appear.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

In this case, the determinative issues presented by the claim 
are whether the veteran had hearing loss during service or 
within the first post-service year; whether he has a current 
hearing loss disability; and, if so, whether any current 
hearing loss disability is etiologically related to service.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995);  see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

The veteran's service medical records do not show clinical 
evidence of hearing loss, as defined by 38 C.F.R. § 3.385, 
during active duty service.  However, although hearing loss 
is not shown in service or at separation from service, 
service connection can be established if medical evidence 
shows that it is actually due to incidents during service.  
Hensley v. Brown, 5 Vet. App. 155 (1993).

Service connection for tinnitus is in effect under the 
provisions of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004), 
by the same rating action that denied service connection for 
the issue currently on appeal.  Exposure to acoustic trauma 
is consistent with the veteran's military occupational 
specialty of construction equipment mechanic.  In the 
February 2004 statement of the case, the RO stated that the 
veteran's tinnitus was due to acoustic trauma experienced 
during military service.  As such, VA has essentially 
conceded that the veteran was exposed to acoustic trauma in 
service.  

The veteran was notified in June 2003 that a VA audiological 
examination was scheduled for him in July 2003, but he failed 
to report for it.  When a veteran fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. §§ 3.158, 3.655 (2004).

Two medical opinions of record speak to the issue of whether 
the veteran has a current hearing loss disability, and 
whether any current hearing loss disability is related to the 
veteran's time in service.  The veteran's private audiologist 
stated in March 2003 that the veteran had an average puretone 
decibel loss of 35 decibels in the left ear, and 16.25 
decibels in the right ear.  The report also noted that the 
Maryland CNC word recognition percentage was 96 percent in 
both ears.  The private audiologist concluded that the 
veteran's hearing loss was "quite likely" incurred in 
service, because the type and degree of hearing loss was 
consistent with noise-induced hearing loss, and that the 
presence of the veteran's service-connected tinnitus tended 
to confirm the reported history of acoustic trauma.  This 
opinion was given based on the clinical findings from the 
audiological evaluation discussed above.

Conversely, in September 2003, the VA examiner, after 
reviewing the veteran's claims file, stated that because no 
hearing loss was shown at separation from service, the 
veteran's current hearing loss was not related to noise 
exposure in service.  This examiner was asked only for an 
opinion, and no examination was conducted.

The Board finds that neither of these evaluations of the 
veteran's hearing loss disability is sufficient upon which to 
base a grant of service connection, even though VA has 
conceded the veteran's exposure to acoustic trauma in 
service.  The private audiologist's clinical findings only 
state a puretone average for each ear.  In the absence of a 
Maryland CNC word recognition percentage finding that would 
independently satisfy the relevant criteria, at 38 C.F.R. 
§ 3.385, the Board must require an audiological report 
including specific findings for each ear at each of the four 
stated frequencies, 1000, 2000, 3000 and 4000 Hertz.  Such 
specific findings were not stated within the private 
audiologist's clinical report, or in his opinion letter.  In 
addition, the VA examiner's opinion is based only on evidence 
that existed at the conclusion of the veteran's period of 
military service, almost 40 years prior, and does not account 
for the possibility, under Hensley, that the veteran's 
hearing loss could have been incurred in service, but had not 
yet manifested at separation from service.  

Because the veteran failed to report for his scheduled 
examination, and because the evidence of record does not 
satisfy the relevant criteria for a hearing loss disability 
for VA purposes, service connection for bilateral hearing 
loss is not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


